 Case: 4:20-cr-00830-HEA-NAB Doc. #: 4 Filed: 12/14/20 Page: 1 of 2 PageID #: 9

                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


 UNITED STATES OF AMERICA,                         )
                                                   )
                Plaintiff,                         )
                                                   )
 v.                                                )     No. 4:20-MJ-5286 NAB
                                                   )
 SCOTT MICHAEL REINHARDT, II,                      )
                                                   )
                Defendant.                         )

                 MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jillian S. Anderson, Assistant

United States Attorneys for said District, and moves the Court to order defendant detained

pending trial, and further requests that a detention hearing be held three (3) days from the date of

defendant's initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, '3141, et seq.

       As and for its grounds, the Government states as follows:

           1. Defendant is charged with one count of Production of Child Pornography in

               violation of 18 USC 2251(a) and one count of New Offense Against a Minor by a

               Registered Sex Offender in violation of 18 USC 2260A.

           2. Pursuant to Title 18, United States Code, Section 3142(g),

           (a) the weight of the evidence against defendant;

           (b) defendant’s history and characteristics; and

           (c) the nature and seriousness of the danger to any person or the community that

               would be posed by defendant’s release warrant defendant’s detention pending

               trial.
Case: 4:20-cr-00830-HEA-NAB Doc. #: 4 Filed: 12/14/20 Page: 2 of 2 PageID #: 10




       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant's initial

appearance.

                                                       Respectfully submitted,

                                                       JEFFREY B. JENSEN
                                                       United States Attorney

                                                       /s Jillian S. Anderson________
                                                       JILLIAN S. ANDERSON, #53918(MO)
                                                       Assistant United States Attorney
                                                       jillian.anderson@usdoj.gov
                                                       111 South 10th Street, Room 20.333
                                                       St. Louis, Missouri 63102
                                                       (314) 539-2200
